DETAILED ACTION
This office action follows a reply filed on March 19, 2021.  Claims 1, 12, 17 and 29 have been amended.  
Applicants have amended claim 1 to limit the functionalized polymer a copolymer having four specific repeating units, in combination with a neutralizing agent, which inherently results in the claimed copolymer in instant claim 30; therefore, Group V, which includes claims 30 and 31, is rejoined with Group I.
Claims 1, 5, 7-10, 12-20 and 29-31 are currently pending and under examination.
All previous rejections are withdrawn, as applicants have amended to overcome the 112(b) rejections, and applicants have amended to claim the functionalized polymer as a copolymer having four specific repeating units, which was not previously required by all claims; however, upon further consideration, a new ground(s) of rejection is proposed below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1, 5, 7-10, 12-21 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Musa (US 2015/0051352) in view of Ulmer (US 7,041,281).
Musa exemplifies compositions comprising multifunctional polymers, which are protonated with HCl, a known mineral acid (pp. 39-40, [0232]-[0237], Musa also exemplifies preparing skin creams with 1 wt% of the multifunctional polymers.
Musa teaches a method of contacting a composition with a multifunctional polymer, where the composition may be a dispersion/emulsion, where the multifunctional polymer is present in an amount of 1 wt% or greater (p. 10, [0080]).  Musa teaches that the personal care/cosmetic compositions may include a physiological and cosmetically acceptable medium, such as a solvent or a blend of water and solvent (p. 20, [0150]).
The teachings of Musa suggests a personal care/cosmetic composition comprising at least 1 wt% multifunctional polymer, 0.01-30 wt% acidifying agent, where the remainder meets applicants’ delivery system.

Musa exemplifies the multifunctional polymers to include the following (pp. 39-40, [0232]-[0237], Examples 40-41):

    PNG
    media_image1.png
    167
    555
    media_image1.png
    Greyscale
. 
Musa teaches that the multifunctional polymers can include a repeating unit 
    PNG
    media_image2.png
    85
    110
    media_image2.png
    Greyscale
, where E can be –OM and M can be H, or where E can be    –OR7, where R7 is an alkyl group.
Choosing to prepare the above copolymer by including a maleic acid repeating unit is prima facie obvious, as Musa teaches that the ethyl ester and full acid are functionally equivalent.
Alternatively, Musa cites US 7,041,281 as teaching multifunctional polymers (p. 1, [00]).  Ulmer teaches polymers useful in personal care products, such as hair styling products, where the polymers having repeat units of (a) a monomer (e.g. α-olefin)-maleic anhydride alkyl half-ester or full acid, (b) maleamic acid, and (c) a maleimide, where (a), (b) and (c) are present, in mole %, of 0-99.9, 0-50 and 0.1-100; preferably 0-50, 0-5 and 50-100;where the maleic anhydride alkyl half-ester and full acid are also taught as functionally equivalent (col. 1-2); therefore, Ulmer suggests copolymers comprising 0-50 mol% of the half-ester and/or full acid and 50-100 mol% of the maleimide, as the presence of the maleamic acid is optional.
Musa is prima facie obvious over instant claims 1, 7, 8, 12 and 16-19.
As to claim 30, protonating a copolymer suggested by Musa in view of Ulmer, as described above, inherently results in the claimed quaternary ammonium functionality.
Musa exemplifies the multifunctional polymers as having a molecular weight of 6000 Da and 80,000 Da (pp. 39-40, [0232]-[0237], Examples 40-41):
As to claims 9 and 10, Musa teaches that the personal care compositions can further include an antimicrobial agent, such as sodium benzoate (salt of organic acid), dehydroacetic acid, bronopol, DMDM hydantoin, etc. (p. 19, [0142]).
Musa does not teach or suggest the amount of antimicrobial agent that can be added to the composition; however, consider the following:
MPEP 2144.05
II.   ROUTINE OPTIMIZATION
A.   Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
B.   There is a Motivation to Optimize Result-Effective Variables
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding.
The amount of antimicrobial agent is a result-effective variable: it achieves antimicrobial protection.  Therefore, one of ordinary skill in the art would be able Musa via routine experimentation, based on its ability to inhibit microbial growth of a particular bacteria. 

As to claim 13, applicants only claim that the composition is capable of controlling surface charge, and that the concentration of the neutralizing agent can be varied.  This claim is inherently met by the composition of Musa, as Musa teaches that the neutralizing agent can be present in an amount of 0.01-30 wt% (a varying amount), and Musa teaches similar compositions as claimed.
As to claim 14, Musa teaches the physiological and cosmetically acceptable medium to include a solvent or a blend of water and solvent, where the solvent is taught to include alkylene glycols and glycol ethers (p. 20, [0150]).
As to claim 15, Musa teaches the compositions as being suitable for inhibiting or killing E. coli, S. aureus, and P. aerginosa (p. 42, [0244]-[0245]).
As to claims 29 and 31, Musa does not teach or suggest the weight or molar ratio that each of the repeating units can be present; however, does exemplify copolymers comprising 50-80 mol% of maleic anhydride grafted with N-(3-dimethylaminopropyl)amine (applicants’ first repeating unit), 0-20 mol% of maleic anhydride grafted with dodecylamine (applicants’ second repeating unit) and 20-50 mol% of the ethyl ester (applicants’ fourth repeating unit) (pp. 20-40).
Based on the interpretation that the half-ester and full acid are functionally equivalent, the teachings of Musa, optionally in view of Ulmer, suggest a copolymer comprising 50-80 mol% of applicants first repeating unit, 0-20 mol% of prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Alternatively, Musa teaches that the ethyl ester grafts provide hydrophobicity to assist in solubilizing the polymer in alcohols and/or other solvents (p. 5, [0055]), which would contribute to the emulsifying property.  This suggests that the half-ester and full acid are functionally equivalent in that they can be used to adjust or control the dissolution of the polymer in the solvent, without affecting the antimicrobial properties.
One of ordinary skill in the art would expect a greater amount of full acid to result in a polymer that is more soluble in water versus that where the half-ester is present in a greater amount.
The combination of the half-ester and full acid is a result-effective variable: increasing the presence of the full acid improves solubility in water, whereas increasing the presence of the half-ester improves the solubility in alcohol.  Therefore, one of ordinary skill in the art would be able to determine the optimum or workable range of amount of maleic acid or full acid that can be used in place .

Response to Arguments
Applicant's arguments filed March 19, 2021 have been fully considered but they are not persuasive.
Applicants argue that claims 23 and 24 are rejected over 112(b) as being indefinite.  Claims 23 and 24 are withdrawn, and were not rejected.  However, all 112(b) rejections have been overcome by the amendments and are withdrawn.

Applicants argue that the claimed tetrapolymer is not taught by Musa.  A new grounds of rejection has been set forth above over Musa in view of Ulmer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, as applicants have amended to limit the polymer to that of a specific tetrapolymer, which was not previously required by all claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brieann R Johnston/Primary Examiner, Art Unit 1768